

Exhibit 10.1
WAIVER AND AMENDMENT NO. 3
Dated as of April 30, 2014
to
CREDIT AGREEMENT
Dated as of August 10, 2012
THIS WAIVER AND AMENDMENT NO. 3 (“Amendment”) is made as of April 30, 2014 and
shall, upon satisfaction of the conditions precedent set forth in Section 3
below be effective as of the date hereof (the “Amendment No. 3 Effective Date”)
by and among AmTrust Financial Services, Inc., a Delaware corporation (the
“Borrower”), the financial institutions listed on the signature pages hereof and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
under that certain Credit Agreement dated as of August 10, 2012, by and among
the Borrower, the Lenders and the Administrative Agent (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings given to them in the Credit Agreement.
WHEREAS, the Borrower has requested that the requisite Lenders and the
Administrative Agent agree to make certain modifications to, and agree to
certain waivers in respect of, the Credit Agreement;
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have so agreed on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Waiver. The Borrower has informed the Lenders that an Event of Default has
occurred under clause (d) of Article VII of the Credit Agreement as a result of
the Borrower’s failure to comply with Section 6.04 of the Credit Agreement due
to the acquisition by IGI Group Limited, a Subsidiary of the Borrower, of
fifty-five percent (55%) of the Equity Interests of Tecprotec Holdings Pte. Ltd.
for £2,500,000 (such specific failure, the “Specified Default”). Subject to the
satisfaction of the conditions precedent set forth in Section 3 below, the
Lenders party hereto hereby waive (a) the Specified Default and (b) any other
Event of Default arising under clause (c) of Article VII of the Credit Agreement
solely as a result of the Specified Default. This specific waiver applies only
to the Specified Default and only for the period and for the express
circumstances described above. This specific waiver shall not be construed to
constitute (i) a waiver of any other event, circumstance or condition or of any
other right or remedy available to the Administrative Agent or any Lender
pursuant to the Credit Agreement or any other Loan Document or (ii) a course of
dealing or a consent to any departure by the Borrower from any other term or
requirement of the Credit Agreement.



1

--------------------------------------------------------------------------------



2.    Amendments to Credit Agreement. Effective as of the Amendment No. 3
Effective Date but subject to the satisfaction of the conditions precedent set
forth in Section 3 below, the Credit Agreement is hereby amended as follows:
(a)    The definition of “Permitted Acquisition” set forth in Section 1.01 of
the Credit Agreement is hereby amended to amend and restate clause (i) thereof
in its entirety to read as follows:
(i)    in the case of the acquisition of Equity Interests of such Person, upon
the consummation thereof, such acquired Person or any Person formed in
connection with such acquisition shall be a Subsidiary of the Borrower;
(b)    Section 6.04 of the Credit Agreement is amended to (i) delete the word
“and” appearing at the end of clause (m) thereof, (ii) delete the period
appearing at the end of clause (n) thereof and replace such period with “; and”
and (iii) add the following as a new clause (o) thereof:
(o)    in addition to Investments permitted by clauses (a) through (n) of this
Section 6.04, additional Investments by the Borrower and any Subsidiary, so long
as the aggregate amount of all Investments made pursuant to this clause (o) does
not exceed $25,000,000 at any time.
(c)    Section 6.04 is amended to add the following paragraph to the end
thereof:
For purposes of covenant compliance with this Section 6.04, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment, less any
amount paid, repaid, returned, distributed or otherwise received in cash in
respect of such Investment.
(d)    Section 6.14(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:
(d)    Risk-Based Capital. The Borrower will not permit “total adjusted capital”
(within the meaning of the Insurance Model Act as of the Effective Date) of (x)
any of its existing or future U.S. Regulated Insurance Companies, in each case
as determined as of the end of each fiscal year, commencing with the fiscal year
ending December 31, 2013, to be less than 150.0% of the applicable “Company
Action Level RBC” (within the meaning of the Insurance Model Act) on an
individual basis for each such Regulated Insurance Company and (y) all of its
existing and future U.S. Regulated Insurance Companies, as determined as of the
end of each fiscal year, commencing with the fiscal year ending December 31,
2013, to be less than 200.0% of the applicable “Company Action Level RBC”
(within the meaning of the Insurance Model Act) on a consolidated basis for all
such Regulated Insurance Companies.
3.    Conditions of Effectiveness. The effectiveness of this Amendment is
subject to the conditions precedent that the Administrative Agent shall have
received (i) counterparts of this Amendment duly executed by the Borrower, the
Required Lenders and the Administrative Agent, (ii) for the account of each
Lender that delivers its executed signature page hereto by such time as is
requested by the Borrower and the Administrative Agent, an amendment fee equal
to $2,500 and (iii) payment and/or reimbursement of the Administrative Agent’s
and its affiliates’ fees and expenses (including, to the extent invoiced, the
reasonable fees and expenses of counsel for the Administrative Agent) in
connection with this Amendment.



2

--------------------------------------------------------------------------------



4.    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants as follows:
(a)    This Amendment and the Credit Agreement as amended hereby constitute
legal, valid and binding obligations of the Borrower and are enforceable against
the Borrower in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    As of the date hereof and giving effect to the terms of this Amendment,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of the Borrower set forth in the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.
5.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.
(b)    Each Loan Document and all other documents, instruments and agreements
executed and/or delivered in connection therewith shall remain in full force and
effect and are hereby ratified and confirmed.
(c)    Except with respect to the subject matter hereof and as set forth herein,
the execution, delivery and effectiveness of this Amendment shall not operate as
a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement, the
Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
6.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
7.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
8.    Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
[Signature Pages Follow]



3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.


AMTRUST FINANCIAL SERVICES, INC.,
as the Borrower




By: /s/ Harry Schlachter                
Name: Harry Schlachter
Title: Senior Vice President - Treasurer




JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as Issuing Bank and as Administrative Agent




By: /s/ Hector J. Verona                
Name: Hector J. Verona
Title: Vice President




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/ James Cribbet                    
Name: James Cribbet
Title: Senior Vice President




SUNTRUST BANK,
as a Lender




By: /s/ Paula Mueller                    
Name: Paul Mueller
Title: Director




ASSOCIATED BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Liliana Huerta                    
Name: Liliana Huerta
Title: Vice President

Signature Page to Waiver and Amendment No. 3 to
Credit Agreement dated as of August 10, 2012
AmTrust Financial Services, Inc.

--------------------------------------------------------------------------------



LLOYDS TSB BANK PLC,
as a Lender




By: /s/ Dennis McClellan                
Name: Dennis McClellan M040
Title: Assistant Vice President


By: /s/ Joel Slomko                    
Name: Joel Slomko S088
Title: Assistant Vice President




FIRST NIAGARA BANK, N.A., as a Lender




By: /s/ David Reading                    
Name: David Reading
Title: First Vice President




THE PRIVATEBANK AND TRUST COMPANY, as a Lender




By: /s/ Andrew C. Haak                
Name: Andrew C. Haak
Title: Managing Director




CHANG HWA COMMERCIAL BANK, LTD., NEW YORK BRANCH, as a Lender




By: /s/ Eric Tsai                    
Name: Eric Tsai
Title: Vice President and General Manager





Signature Page to Waiver and Amendment No. 3 to
Credit Agreement dated as of August 10, 2012
AmTrust Financial Services, Inc.